Citation Nr: 1751465	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  17-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1976 to October 1976, with additional National Guard service through April 1998.

These matters come before the Board of Veterans' Appeals (Board) from a December 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) reflects a period of active duty service from July 22, 1976 to October 15, 1976.  As this amounts to a total of 85 days, the Veteran's claim was denied in the December 2016 rating decision.

However, VA regulations provide that "active duty" service includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(b)(6) (2017).  In this regard, a person discharged or released from a period of active duty shall be deemed to have continued on active duty during the period of time immediately following the date of such discharge or release from such duty determined by the Secretary concerned to have been required for him or her to proceed to his or her home by the most direct route, and in all instances, until midnight of the date of such discharge or release.  38 C.F.R. § 3.6(b)(7) (2017).  

Here, the Veteran was ordered to active duty for training (ACDUTRA) in June 1976.  His special orders specifically denote the Veteran's Pay Entry Base Date (PEBD) as June 15, 1976, with a completion date of October 22, 1976.  It is unclear how long the Veteran took to travel to arrive to his duty station.  On remand, the AOJ should request DFAS for his travel claim and/or ask the Veteran for his statement of when and how he started travel.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact DFAS, or other appropriate authority, and request the Veteran's travel claim.  If the requested record is not available, or the search for any such record otherwise yields negative results, that fact must clearly be documented in the electronic claims file.  Efforts to obtain this record must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such record must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. Request from the Veteran for his statement of when and how he started travel to his ACDTURA.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




